DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
Amended claims 150-152, 154-157 and 159 are pending in the present application.
In light of currently amended claims, all previously withdrawn species were rejoined and examined together with the previously elected species of SEQ ID NO: 53 and 5-methyluridine.
Accordingly, claims 150-152, 154-157 and 159  are examined on the merits herein.

Response to Amendment
The rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gersbach et al (US 9,738,879) in view of Gregory et al (US 8,586,526; IDS), Katzen et al (US 2013/0274129; IDS), Besman et al (US 8,129,348; IDS) and Hoerr et al (US 2010/0047261; IDS) was withdrawn in light of currently amended independent claim 150, particularly with the new limitation “at least one of the TAL effector repeat sequences consists of the 36-amino-acid sequence LTPvQVVALAwxyzGHGG (SEQ ID NO: 74)”.  
Accordingly, amended claims 150-152, 154-157 and 159 are free of prior art of record, and they are in conditions for allowance.



REASON FOR ALLOWANCE
The prior art does not teach or fairly suggest an in vitro method for editing a nucleic acid sequence in a genome of a cell comprising a Duchenne muscular dystrophy (DMD) gene using a synthetic RNA encoding an artificial transcriptional activator-like (TAL) effector in which at least one of a plurality of TAL effector repeat sequences consists of the 36-amino-acid sequence LTPvQVVAIA wxyzGHGG (SEQ ID NO: 74), wherein: “v” is Q, D or E, “w” is S or N, “x” is N, H or I, “y” is any amino acid, and “z” is GGKQALETVQRLLPVLCQD (SEQ ID NO: 670) or GGKQALETVQRLLPVLCQA (SEQ ID NO: 671); particularly in light of the “unexpected” results exhibiting by cells expressing gene-editing proteins containing one or more 36-amino-acid repeat sequences containing the amino-acid sequence GHGG (FIG. 12A and Example 58). 
Accordingly, claims 150-152, 154-157 and 159 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.


/QUANG NGUYEN/Primary Examiner, Art Unit 1633